MEMORANDUM**
Lawrence Cook appeals the summary judgment entered in favor of Blue North Fisheries, Inc., Michael Burns, James Mize, and the F/V Tasman Sea (collectively, Blue North). We affirm.
*998Cook argues that his entitlement to a bonus vested when he was told that he was doing a good job, and that Blue North is estopped to claim otherwise. We disagree. It is undisputed that Cook did not comply with American Samoa Environmental Protection Agency requirements, that he knew he had not complied, that Blue North did not know he had not complied when it asked him to stay on and told him he was doing a good job, that he knew Blue North did not know, and that his contractual right to a bonus was contingent on satisfactory performance. There are no genuine issues of fact to be tried, and summary judgment was appropriately entered on all claims. See Berschauer/Phillips Constr. Co. v. Seattle Sch. Dist. No. 1, 124 Wash.2d 816, 831, 881 P.2d 986 (1994) (identifying elements of equitable estoppel under Washington law); Murphy v. Hood, 276 F.3d 475, 477 (9th Cir.2001) (same, under federal common law); Jones v. Best, 134 Wash.2d 232, 239, 950 P.2d 1 (1998) (identifying elements of promissory estoppel); In re Estate of Lint, 135 Wash.2d 518, 533 n. 4, 957 P.2d 755 (1998) (identifying elements of fraudulent inducement).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.